Name: Commission Regulation (EEC) No 1433/86 of 14 may 1986 on the supply of round grain milled rice as food aid to the United Nations Relief and works agency for Palestine refugees in the near East (Unrwa )
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/33 COMMISSION REGULATION (EEC) No 1433/86 of 14 May 1986 on the supply of round grain milled rice as food aid to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA) 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 3768/85 (3), and in particular Article 25 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the UNRWA the Commission allo ­ cated to the latter organization 5 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 362, 31 . 12. 1985, p. 8 . 4) OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 129/34 Official Journal of the European Communities 15. 5 . 86 ANNEX 1 . Programme : 1986 2. Recipient : UNRWA Supply Division, PO box 70, A- 1400 Vienna, telex : 135310 3 . Place or country of destination : Beirut / Lattakia / Aqaba / Ashdod 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5. Total quantity : 1 725 tonnes (5 000 tonnes of cereals) 6. Number of lots : one (in 4 parts : A : 390 tonnes  Beirut (') / B : 1 80 tonnes  Lattakia / C : 290 tonnes  Aqaba / D : 865 tonnes  Ashdod) 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3,% maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in bags (part D in containers of 20 feet) :  quality of the bags : new jute sacks of a minimum weight of 600 g,  net weight of the bags : 50 kilograms,  marking of the bags in letters at least 5 cm high : A : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT (') B : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' C : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' D : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : A : 390 tonnes  Beirut (') / B : 180 tonnes  Lattakia / C : 290 tonnes  Aqaba / D : 865 tonnes  Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 26 May 1986 16. Shipment period : 10 to 30 June 1986 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate (') If the port of Beirut is not operational, part A must be delivered to Lattakia / Tartous. The ten ­ derer shall agree on the port of unloading with the recipient at the time of shipment.